Exhibit SETTLEMENT AGREEMENT AND GENERAL RELEASE This SETTLEMENT AGREEMENT AND GENERAL RELEASE (this “Agreement”) is effective as of June 16, 2008, by and between Material Technologies, Inc., a Delaware corporation (the “Company”), on the one hand, and PALISADES CAPITAL, LLC, HYDE INVESTMENTS, LTD. AND LIVINGSTON INVESTMENTS, LTD. (each a “Debenture Holder” and collectively the “Debenture Holders”), on the other hand.Each of the Company and the Debenture Holders are sometimes referred to below as a “Party” and collectively as the “Parties.” R E C I T A L S A.WHEREAS, the Debenture Holders believe that Company is indebted to Debenture Holders in the amount of Three Million Six Hundred Ninety One Thousand Three Hundred Ninety One Dollars and 90/100 ($3,691,391.90) as of June 16, 2008 pursuant to the terms of those certain Senior Secured Convertible Debentures issued in September 2003 (the “Debentures”), as amended to date, and including accrued interest to date; and B.WHEREAS, a dispute has arisen concerning the exact amount owed to the Debenture Holders (the “Dispute”), and the Company has requested an extension of the maturity date of the Debentures, and consent to certain actions proposed to be taken by the Company; and C.WHEREAS, the Parties wish amicably to agree on an exact amount owed under the Debentures and to resolve and settle all disputes between them in the manner set forth below. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and subject to the mutual promises contained in this Agreement, the Parties do hereby agree as follows: W i t n e s s e t h : 1.The Release. (a) The Company, for itself and its respective past, present and future administrators, affiliates, agents, assigns, attorneys, directors, employees, executors, heirs, insurers, officers, managers, parents, partners, predecessors, representatives, servants, shareholders, subpartners, subsidiaries, successors, transferees, underwriters, clients and customers, and all persons acting by, through, under or in concert with any of them, and each of them, hereby releases and discharges (i) each Debenture Holder, GCH Capital, Ltd. (“GCH”), Corporate Legal Services, LLP and each of their respective 1 subsidiaries, and their respective past, present and future administrators, affiliates, agents, assigns, attorneys, directors, employees, executors, heirs, insurers, officers, managers, parents, partners, predecessors, representatives, servants, shareholders, subpartners, subsidiaries, successors, transferees and owners, and each of them; and (ii) all persons acting by, through, under or in concert with any of them, of and from any and all actions, causes of action, claims, costs, damages, debts, demands, expenses, liabilities, losses and obligations, actual or contingent, known or unknown, arising on or prior to the date hereof, including without limitation any action based on fraud, fraudulent inducement, usury violations, negligence, misrepresentation, breach of contract or fiduciary duty, or any other conceivable form of legal, equitable or other claim (the “Released Claims”).Notwithstanding anything to the contrary herein, the Company is not waiving any defenses it may have in a claim or action against it by the released parties, nor will the released parties accept the assignment of any third party claims against the Company from any third party other than another Debenture Holder, their principals or GCH Capital, Ltd (b)The Company acknowledges that there is a risk that subsequent to the execution of this Agreement, one or more Parties will incur or suffer loss, damages or injuries which are in some way caused by or related to the Released Claims, but which are unknown and unanticipated at the time this Agreement is signed.The Company hereby assumes the above-mentioned risk and understands that this Agreement SHALL APPLY TO ALL UNKNOWN OR UNANTICIPATED RESULTS OF THE TRANSACTIONS AND OCCURRENCES DESCRIBED ABOVE, AS WELL AS THOSE KNOWN AND ANTICIPATED, and the Company acknowledges in executing the releases (the “Releases”) contained in this Agreement, that it does so with full knowledge of any and all rights and benefits that it might otherwise have had under California Civil Code Section 1542, andupon the advice of counsel, hereby waives and relinquishes any and all such rights and benefits.The Company acknowledges and agrees that this waiver is an essential and material term hereof, without which this Agreement (including, without limitation, the Releases) would not have been entered into.Section 1542 reads as follows: "A general release does not extend to claims which the creditor does not know or suspect to exist in his favor at the time of executing the release, which, if known by him, must have materially affected his settlement with the debtor." 2 The Company certifies that it has read the foregoing recitation of Section 1542 and understands the meaning of such section and such fact is indicated by the signing of such Party’s initials hereto: Company's Initials The Company further acknowledges that it may hereafter discover facts different from or in addition to those known or believed to be true with respect to the Released Claims.The Company agrees that the Releases shall be and shall remain effective in all respects, notwithstanding any such different or additional facts, or any facts which are intentionally concealed from either by the other.In this regard, and without limitation, the Company declares that it realizes that it may have damages it presently knows nothing about and that, as to them, they have been released pursuant to the Releases.The Company further declares that it understands that the parties being released would not have agreed to compromise their respective claims if the Releases did not cover damages and their results which may not yet have manifested themselves or which may be unknown or not anticipated at the present time. (c)The Releases shall not be deemed an admission by the Company of any sort.No right shall inure to any third party (other than third parties described in subparagraph (a) above) from the obligations, representations and agreements made or reflected herein. (d)The Company represents and warrants that it alone is the owner of the Released Claims, that it has not heretofore assigned or transferred, nor purported to assign or transfer to any third party, and is not aware of any third party, who might assert some interest in any of the Released Claims.The Company further agrees to indemnify, defend and hold harmless the Debenture Holders from all liability, claims, demands, damages, costs, expenses and attorneys’ fees incurred by the DebentureHolders as a result of any third party asserting any such assignment or transfer of any such interest, right or claim. (e)The Company represents and warrants that none of the Released Claims is subject to any purported or actual lien, security interest, encumbrance or other contractual right of any third party.The Company further agrees to indemnify, defend and hold harmless the Debenture Holders from all liability, claims, demands, damages, costs, expenses and attorneys’ fees incurred by the Debenture Holders as a result of any third party asserting the existence of any of the foregoing. (f)The Company acknowledges that it has read this Agreement, has been, or has had the opportunity to be, represented by independent counsel of their its choice in connection with the circumstances leading up to the execution of the Releases, understands the terms, conditions and consequences of the Releases, and is freely and voluntarily entering into the Releases. 3 2.
